 


109 HR 2637 IH: Campus Fire Safety Right-to-Know Act of 2005
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2637 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Pascrell (for himself, Mr. Wilson of South Carolina, Mr. Weldon of Pennsylvania, Mr. Petri, Mr. Burton of Indiana, Mr. Foley, Mr. LaHood, Mr. Brown of South Carolina, Mr. Walsh, Mr. Whitfield, Mr. Boozman, Mr. Boehlert, Mr. Menendez, Mr. Rangel, Mr. Skelton, Mr. Pallone, Mr. Andrews, Mrs. McCarthy, Mr. Owens, Mr. Hinchey, Mr. Marshall, Mr. Holt, Ms. Bordallo, Mr. Capuano, Mr. Davis of Illinois, Mr. Payne, Mr. Clay, Mr. Holden, Mr. Kucinich, Mrs. Jones of Ohio, Mr. Grijalva, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide for disclosure of fire safety standards and measures with respect to campus buildings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Campus Fire Safety Right-to-Know Act of 2005. 
2.Disclosure of fire safety of campus buildingsSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended— 
(1)in subsection (a)(1)— 
(A)by striking and at the end of subparagraph (N); 
(B)by striking the period at the end of subparagraph (O) and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(P)the fire safety report prepared by the institution pursuant to subsection (h).; and 
(2)by adding at the end the following new subsection: 
 
(h)Disclosure of fire safety standards and measures 
(1)Annual fire safety reports requiredEach eligible institution participating in any program under this title shall, beginning in the first academic year that begins after the date of enactment of the Campus Fire Safety Right-to-Know Act of 2005, and each year thereafter, prepare, publish, and distribute, through appropriate publications (including the Internet) or mailings, to all current students and employees, and to any applicant for enrollment or employment upon request, an annual fire safety report. Such reports shall contain at least the following information with respect to the campus fire safety practices and standards of that institution: 
(A)A statement that identifies each university owned or controlled student housing facility, and whether or not that facility is equipped with a fire sprinkler system or other fire safety systems, fire escape planning or protocols, or both. 
(B)Statistics for each student housing facility concerning the occurrence of fires and false alarms in each facility, during the 2 preceding calendar years for which data are available.  
(C)For each such occurrence in facilities described in subparagraphs (A) and (B), a summary of the human injuries or deaths, structural and property damage, or combination thereof. 
(D)Information regarding rules on portable electrical appliances, smoking and open flames (such as candles), regular mandatory supervised fire drills, and planned and future improvements in fire safety. 
(E)Information about fire safety education and training provided to students, faculty, and staff. 
(F)Information concerning fire safety at any housing facilities owned or controlled by student groups that are recognized by the institution, including any student fraternity and sorority houses, including— 
(i)information reported to the institution under paragraph (4); and 
(ii)a statement concerning whether and how the institution works with recognized student fraternities and sororities, and other recognized student groups owning housing facilities, to make building and property owned or controlled by such fraternities or sororities more fire safe. 
(2)Fraternities and sororitiesEach institution participating in a program under this title shall request each fraternity and sorority that is recognized by the institution, and any other student group that is recognized by the university and that owns or controls housing facilities, to collect and report to the institution the information described in subparagraphs (A) through (E) of paragraph (1), as applied to the fraternity, sorority, or recognized student group, for each building and property owned or controlled by the fraternity, sorority, or group respectively.   
(3)Current information to campus communityEach institution participating in any program under this title shall make, keep, and maintain a log, written in a form that can be easily understood, recording all on-campus fires, including the nature, date, time, and general location of each fire and all false fire alarms. All entries that are required pursuant to this paragraph shall, except where disclosure of such information is prohibited by law, be open to public inspection, and each such institution shall make annual reports to the campus community on such fires and false fire alarms in a manner that will aid the prevention of similar occurrences. 
(4)Reports to SecretaryOn an annual basis, each institution participating in any program under this title shall submit to the Secretary a copy of the statistics required to be made available under paragraph (1)(B). The Secretary shall— 
(A)review such statistics; 
(B)make copies of the statistics submitted to the Secretary available to the public; and 
(C)in coordination with nationally recognized fire organizations and representatives of institutions of higher education, identify exemplary fire safety policies, procedures, and practices and disseminate information concerning those policies, procedures, and practices that have proven effective in the reduction of campus fires. 
(5)Rule of constructionNothing in this subsection shall be construed to authorize the Secretary to require particular policies, procedures, or practices by institutions of higher education with respect to fire safety. 
(6)DefinitionsIn this subsection, the term campus has the meaning provided in subsection (f)(6).. 
3.Report to Congress by Secretary of EducationWithin two years after the date of enactment of this Act, the Secretary of Education shall prepare and submit to the Congress a report containing— 
(1)an analysis of the current status of fire safety systems in college and university facilities, including sprinkler systems; 
(2)an analysis of the appropriate fire safety standards to apply to these facilities, which the Secretary shall prepare after consultation with such fire safety experts, representatives of institutions of higher education, and other Federal agencies as the Secretary, in the Secretary’s discretion, considers appropriate; 
(3)an estimate of the cost of bringing all nonconforming student housing facilities up to current building codes; and 
(4)recommendations from the Secretary concerning the best means of meeting fire safety standards in all college facilities, including recommendations for methods to fund such cost. 
 
